By the Court,
Sanders, J.:
This is an original proceeding in certiorari.
Upon the verified application of the Allen Clark Company, a corporation, this court issued a writ of certiorari, directed to the justice’s court of Reno township, county of Washoe, State of Nevada, F. K. Unsworth, justice thereof, and to E. H. Beemer, clerk of the district court of the Second judicial district of the State of Nevada in and for the county of Washoe, and ex officio county clerk of said county, commanding said parties to certify to this court the transcript of the proceedings in said justice’s *502court and in the district court on appeal in the two cases of the Pacific Wall Paper and Paint Company, a corporation, against the petitioner. From the returns to the writ it is made to appear that the petitioner appealed from the judgment rendered against it in the said justice’s court, to the said district court upon questions of law only. The primary purpose of the actions was to foreclose two claims of lien for labor and material supplied by plaintiff in the alteration and repair of certain premises of the petitioner, situate in said Reno township. Jurisdiction is conferred by. statute upon justices’ courts in such cases when the amount of the lien does not exceed $300. (Rev. Laws, 5714; Phillips v. Snowden Placer Co., 40 Nev. 66, 160 Pac. 786.)
The petitioner seeks to review the judgment, not of the district court, but of the said’ justice’s coprt. The question for our determination is whether the petitioner’s right to certiorari, if certiorari should be issued at all, is not limited to a review of the judgment of the district court. The questions of law presented to the latter court for its determination on appeal were:
First — Did the justice’s court have jurisdiction over the subject-matter of the suit?
Second — Did the complaint state facts sufficient to constitute a cause of action?
Third — Had the justice the power and jurisdiction to render a judgment in personam in an action brought primarily to enforce a mechanic’s lien where the claim of lien fails?
The district court decided these questions adversely to the contention of the petitioner and affirmed the judgment of the justice’s court. Having jurisdiction to determine the questions of law thus presented, its judgment affirming the judgment of the justice’s court operates to estop the petitioner from proceeding in this court to review by certiorari the judgment of the justice’s court.
The petitioner’s proper method of redress is an application to this court for a writ of certiorari to review the judgment of the district court, from which the law has *503provided no appeal. The judgment of the district court is in all respects a judgment by a competent court and one of general jurisdiction. So long as its judgment stands unassailed, it cannot be ignored or swept aside by this proceeding. (Olcese v. Justice’s Court, 156 Cal. 82, 103 Pac. 317.)
The writ is discharged.
It is so ordered.